             Case3:18-cv-05750-WHA
            Case  3:18-cv-05750-WHA Document
                                     Document48-1
                                              49 Filed
                                                  Filed07/03/19
                                                        07/03/19 Page
                                                                  Page11ofof11




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7

8                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
9

10   ABANTE ROOTER AND                        )        Case No. 3:18-cv-05750-WHA
     PLUMBING INC., individually and on)
11
     behalf of all others similarly situated, )
12                                            )
13
     Plaintiff,                               )        [PROPOSED] ORDER OF
                                              )        DISMISSAL
14
            vs.                               )
15                                            )
     LEAD EXCEL, INC., and DOES 1             )
16
     through 10, inclusive, and each of       )
17   them,                                    )
18
     Defendant.                               )

19
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,

20
     this matter is dismissed in its entirety, without prejudice as to the named Plaintiff, Abante
                                                                                                  Rooter and
21
     Curt Jacey, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each                Plumbing Inc.,
22
     party shall bear their own costs and attorneys’ fees.
                                                                  ISTRIC
23                                                           TES D      TC
                 July 3, 2019.                             TA
     Dated this ____________________
                                                                                  O
                                                       S




24
                                                                                   U
                                                     ED




                                                                                    RT




                                                                         D
                                                                  RDERE
                                                 UNIT




25
                                                            S O O
                                                      IT IS       DIFIED
                                                             M  O
                                                 _______________________________
                                                           S
                                                                                          R NIA




26
                                                         A
27
                                                Hon. JUDGE OF THE UNITIED STATES
                                                                             Alsup
                                                  NO




                                                   DISTRICT COURT OF      amCALIFORNIA
                                                               e W i ll i
                                                          Judg
                                                                                          FO




28
                                                   RT




                                                                                      LI




                                                          ER
                                                      H




                                                                                  A




                                                               N                      C
                                                                   D IS T IC T   OF
                                                                         R
                                     [Proposed]Order to Dismiss - 1
